Citation Nr: 1712314	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability.

2.  Entitlement to service connection for a disability characterized as headaches.  

3.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1989 to July 1991.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in September 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the gastrointestinal disability claim to the RO in September 2014 for further development, not all of which has been completed.  On remand in February 2015, the examiner adequately explained his conclusion that the Veteran has Crohn's disease, as requested.  However, on the matter of whether it was part of an unexplained multisymptom illness, he gave no explanation for the opinion that it is not part of an unexplained multisymptom illness.  Moreover, he did not opine as to whether it was at least as likely as not related to the Veteran's Gulf War service.  This information is required.  Accordingly, remand is required.  

The Board remanded the headaches type disability claim to the RO in September 2014 for further development, not all of which has been completed.  Prior to the remand, there had been a VA examination in March 2010, at which time the Veteran was diagnosed with tension headaches.  The Board remanded for an opinion on whether the Veteran's current symptoms are indicia of an undiagnosed illness manifested by headaches, or are otherwise related to service.  On remand in January 2015, the Veteran advised the examiner that he did not have a painful condition involving his head.  He stated that he filed the claim for headaches because he did not know what else to call his symptoms.  He reported that he would have episodes during which his head would feel foggy, and he had a decreased ability to concentrate and focus.  The foggy feeling was felt all around his head, and the episodes would occur sporadically and last for 2-3 days.  The examiner opined that there was insufficient clinical evidence to support a diagnosis of a headache condition.  However, as noted above, a headache diagnosis was provided during the pendency of the appeal and an opinion regarding the etiology of the tension headaches diagnosed by the 2010 examiner is necessary.  Further, the more recent examiner did not render an opinion on whether the Veteran's current symptoms are indicia of an undiagnosed illness, or are otherwise related to his service.  Accordingly, remand is required.  

Private treatment records show treatment for a rash.  VA treatment records note a lesion on the Veteran's left shin.  A March 2011 lay statement indicates that the Veteran had a rash on the inside of his left ankle.  In April 2011, the Veteran's brother stated that the Veteran has had recurring skin problems since service.  In September 2014, the Board remanded for a medical opinion as to whether the Veteran's current symptoms are indicia of an undiagnosed illness manifested by a skin rash, or are otherwise related to his service.  On examination on remand, in February 2015, the examiner indicated that the Veteran had had an episode of pityriasis rosea and at least 2 episodes of erythema nodosum.  The examiner stated that erythema nodosum is commonly associated with Crohn's disease.  However, the examiner did not indicate, as had been requested, whether pityriasis rosea or erythema nodosum are manifestations of a medically unexplained chronic multisymptom illness; or whether they are at least as likely as not related to the Veteran's service; or explain the rational for such opinions.  This information is required.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1. Please ask the Veteran whether the rash he experienced when he was about 33 (which he reported to the 2015 examiner) existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over at least a 6 month period.

2.  Please associate with the record any outstanding treatment records, VA or non-VA, related to the claims on appeal.

3.  Please make arrangements for a supplemental medical opinion (preferably by the February 2015 opinion provider but, alternately, by another provider if the February 2015 examiner is not available) for the Veteran's gastrointestinal disability claim which addresses the following questions:  

a. Please explain the reasoning behind the conclusion in the February 2015 medical opinion that Crohn's disease is "not part of an unexplained chronic multisymptom illness."  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology.  A  diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained." 

b. Is the Veteran's Crohn's disease at least as likely as not (a probability of at least 50 percent) related to his service, including his Gulf War service?  Please explain your reasoning.

The examiner must explain the rationale for all opinions, discussing relevant evidence and medical principles as necessary.  

3.  Please make arrangements for a supplemental medical opinion (preferably by the February 2015 opinion provider but, alternately, by another provider if the February 2015 examiner is not available) for the Veteran's headache disability claim which addresses the following questions:  

a. Are the symptoms which the Veteran characterized as headache symptoms in 2015 (fogginess and decreased ability to concentrate and focus), part of an unexplained chronic multisymptom illness?  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology.  A  diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained." 

b. Are the Veteran's tension headaches diagnosed (in a March 2010 VA examination) during the course of this appeal (even if they have since resolved) part of an unexplained chronic multisymptom illness? 

c. Are the Veteran's symptoms which he is characterizing as headache symptoms in 2015:  fogginess and decreased ability to concentrate and focus, at least as likely as not (a probability of at least 50 percent) related to his service, including his Gulf War service?  

d. Are the Veteran's tension headaches (diagnosed in 2010), even if they are now resolved, at least as likely as not (a probability of at least 50 percent) related to his service, including his Gulf War service?

The examiner must explain the rationale for all opinions, discussing relevant evidence and medical principles as necessary.  

3.  Please make arrangements for a supplemental medical opinion with examination if deemed necessary by the clinician (preferably by the February 2015 opinion provider but, alternately, by another provider if the February 2015 examiner is not available) for the Veteran's skin rash disability claim.  

Following review of the Veteran's claims file and consideration of appropriate medical principles, the examiner should provide an opinion that responds to the following:  

a. Is the Veteran's pityriasis rosea an unexplained chronic multisymptom illness, or part of such an illness?  Please consider and discuss as necessary the 2015 examiner's statement that pityriasis rosea is a "self-limited condition of which an exact cause is not known." A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion with physical findings, and inconsistent demonstration of laboratory abnormalities.  A  diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained."

b. Did the Veteran's pityriasis rosea exist for 6 months or more or did it exhibit intermittent episodes of improvement and worsening over at least a 6 month period?

c. Please describe the nature and severity of the pityriasis rosea when it existed as well as the percentage of the body and the percentage of exposed areas of the body that it affected when present.

d. Is the Veteran's erythema nodosum part of an unexplained chronic multisymptom illness?

e. Is the Veteran's pityriasis rosea and/or erythema nodosum least as likely as not (a probability of at least 50 percent) related to his Gulf War service?  

The examiner must explain the rationale for all opinions, discussing relevant evidence and medical principles as necessary.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

